Exhibit 10.1

 





 

CDK Global, Inc.

1950 Hassell Road

Hoffman Estates, IL 60169

 

August 2, 2016

 

Elliott Associates, L.P.

Elliott International, L.P.

Elliott International Capital Advisors Inc.

40 West 57th Street

New York, NY 10019

 

Gentlemen:

 

This letter (this “Agreement”) constitutes the agreement between CDK Global,
Inc., a Delaware corporation (the “Company”), Elliott Associates, L.P., a
Delaware limited partnership (“Elliott Associates”), Elliott International,
L.P., a Cayman Islands limited partnership (“Elliott International”), and
Elliott International Capital Advisors Inc., a Delaware corporation (together
with Elliott Associates and Elliot International, the “Investors”), with respect
to the matters set forth below. Capitalized terms used herein and not otherwise
defined have the meanings ascribed to them in paragraph 12 below.  

 

1. New Directors. The Company shall promptly appoint two (2) individuals (each a
“New Director” and together the “New Directors”) to the board of directors of
the Company (the “Board”) identified from the Candidate List (as defined below);
provided the first of the New Directors shall be identified no later than
September 6, 2016 and the second of the New Directors shall be identified no
later than October 6, 2016. The “Candidate List” includes the individuals
submitted to the Company by the Investors concurrently with the execution of
this Agreement. Subject to the approval by the Investors (such approval not to
be unreasonably withheld), the Company may add to the Candidate List one (1)
individual with similar qualifications to the other individuals on the Candidate
List. Promptly following identification of each of the New Directors, but no
later than five (5) business days thereafter, the Board shall take such action
necessary to increase the size of the Board by one (1) and appoint such New
Director to fill the vacancy so created, such that the size of the Board shall
be nine (9) directors following the appointment of the first of the New
Directors and ten (10) directors following the appointment of the second of the
New Directors. Each of the New Directors shall serve as a director until a
successor is duly elected and qualified or until the New Director’s earlier
death, resignation, disqualification or removal, subject to the terms of this
Agreement. The size of the Board shall not exceed ten (10) directors at any time
prior to the Expiration Date. The Board also shall appoint each of the New
Directors to an appropriate committee of the Board at such time consistent with
the Board’s normal course of operations, but no later than one hundred and fifty
(150) days after the appointment of such New Director to the Board.

 

2. New Director Agreements, Arrangements and Understandings. Each of the
Investors agrees that neither it nor any of its Affiliates (a) will pay any
compensation to any New Director (including replacement candidates contemplated
by paragraph 3) regarding such Person’s service on the Board or any committee
thereof or (b) will have any agreement, arrangement or understanding, written or
oral, with any New Director (including replacement candidates contemplated by
paragraph 3) regarding such Person’s service on the Board or any committee
thereof (including without limitation pursuant to which such Person will be
compensated for his or her service as a director on, or nominee for election to,
the Board or any committee thereof). The Company agrees and acknowledges that
the payment by the Investors of compensation to the New Directors on or prior to
the date of this Agreement for providing information to the Investors in
connection with their potential service on the Board shall not be deemed a
violation of this paragraph 2.

 



 

 

3. 2016 Annual Meeting; Replacements. The Company shall include the New
Directors on its slate for election as directors of the Company at its 2016
Annual Meeting of Stockholders (the “2016 Annual Meeting”). If a New Director
resigns, refuses, or is unable to serve as a director at any time prior to the
Expiration Date, the Company and the Investors shall mutually agree on a
replacement who is Independent and satisfies the Board membership criteria set
forth in the Company’s Corporate Governance Guidelines. Such replacement for the
New Director shall be appointed to the Board to serve the unexpired term of the
departed New Director, and shall be considered a New Director for all purposes
of this Agreement. Any other vacancies on the Board or any committee thereof
created prior to the Expiration Date shall be filled by the Board upon the
recommendation of the Nominating and Governance Committee. The Investors’ right
to participate in the selection of a replacement candidate, and the Company’s
obligation to appoint such candidate to the Board, in accordance with this
paragraph 3, shall terminate prior to the Expiration Date at such time as the
Investors’ aggregate beneficial ownership decreases to less than 3.0% of the
Company’s common shares as a result of dispositions by the Investors.

 

4. New Director Information. As a condition to a New Director’s appointment to
the Board and any subsequent nomination for election as a director at the
Company’s Annual Meeting of Stockholders, the New Directors will provide any
information the Company reasonably requires, including information required to
be disclosed in a proxy statement or other filing under applicable law, stock
exchange rules or listing standards, information in connection with assessing
eligibility, independence and other criteria applicable to directors or
satisfying compliance and legal obligations, and will consent to appropriate
background checks, to the extent, in each case, consistent with the information
and background checks required by the Company in accordance with past practice
with respect to other members of the Board. If, following the completion of the
Company’s initial background review process, the Board learns that a New
Director has committed, been indicted or charged with, or made a plea of nolo
contendre to a felony or a misdemeanor involving moral turpitude, deceit,
dishonesty or fraud, then the Board may request that the New Director submit his
or her resignation and, in such case, the Nominating and Governance Committee of
the Board, together with the Investors, will identify a mutually agreeable
replacement; provided, that the Investors aggregate beneficial ownership of the
Company’s common shares is 3.0% or more.

 

5. Company Recommendations at 2016 Annual Meeting. In connection with the 2016
Annual Meeting (and any adjournments or postponements thereof), the Company will
recommend that the Company’s stockholders vote in favor of the election of each
of the Board’s nominees (including the New Directors), solicit proxies for each
of the Board’s nominees, and cause all Company common stock represented by
proxies granted to it (or any of its officers, directors or representatives) to
be voted in favor of each of the Board’s nominees.

 



2

 

6. Voting of Investors’ Shares. In connection with the 2016 Annual Meeting (and
any adjournments or postponements thereof), so long as both New Directors have
been nominated by the Board for re-election as a director the Investors will
cause to be present for quorum purposes and vote or cause to be voted all
Company common stock beneficially owned by them or their controlling or
controlled Affiliates and which they or such controlling or controlled
Affiliates are entitled to vote on the record date for the 2016 Annual Meeting
in favor of (a) the election of each of the Board’s nominees (including the New
Directors) and (b) otherwise in accordance with the Board’s recommendation on
any proposal not related to an Extraordinary Transaction.

 

7. Company Policies. The parties hereto acknowledge that each of the New
Directors, upon election to the Board, will serve as a member of the Board and
will be governed by the same protections and obligations regarding
confidentiality, conflicts of interest, related party transactions, fiduciary
duties, codes of conduct, trading and disclosure policies, director resignation
policy, and other governance guidelines and policies of the Company as other
directors (collectively, “Company Policies”), and shall have the same rights and
benefits, including with respect to insurance, indemnification, compensation and
fees, as are applicable to all independent directors of the Company. The Company
represents and warrants that: (i) all Company Policies currently in effect are
publicly available on the Company’s website or described in its proxy statement
filed with the Securities and Exchange Commission (the “SEC”) on September 22,
2015 or have otherwise been provided to the Investors, and such Company Policies
will not be amended prior to the appointment of the New Directors other than as
may be required to implement this Agreement and (ii) prior to the Expiration
Date, any changes to the Company Policies, or new Company Policies, will be
adopted in good faith and not for the purpose of undermining or conflicting with
the arrangements contemplated hereby.  Notwithstanding the foregoing, no Company
Policies, as currently in effect or as may be amended or adopted, shall in any
way inhibit any Board members (including the New Directors) from engaging in
dialogue with the Investors so long as they comply with their confidentiality
obligations in their capacity as Board members.

 

8. Standstill. From the date of this Agreement until the Expiration Date or
until such earlier time as the restrictions in this paragraph 8 terminate as
provided herein (such period, the “Restricted Period”), the Investors will not,
and will cause their respective Affiliates and their respective principals,
directors, general partners, officers, employees, and agents and representatives
acting on their behalf (collectively, the “Restricted Persons”) not to, directly
or indirectly, absent prior express written invitation or authorization by the
Company or the Board: 

 

(a) engage in any “solicitation” (as such term is defined under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) of proxies or consents
with respect to the election or removal of directors or any other matter or
proposal or become a “participant” (as such term is defined in Instruction 3 to
Item 4 of Schedule 14A promulgated under the Exchange Act) in any such
solicitation of proxies or consents;

 

(b) knowingly encourage, advise or influence any other Person or knowingly
assist any Person in so encouraging, advising or influencing any Person with
respect to the giving or withholding of any proxy, consent or other authority to
vote or in conducting any type of referendum, binding or non-binding, (other
than such encouragement, advice or influence that is consistent with Company
management’s recommendation in connection with such matter);

 



3

 

(c) form, join or act in concert with any partnership, limited partnership,
syndicate or other group, including a “group” as defined pursuant to Section
13(d) of the Exchange Act with respect to any Voting Securities, other than
solely with other Affiliates of the Investors with respect to Voting Securities
now or hereafter owned by them;

 

(d) acquire, or offer, seek or agree to acquire, by purchase or otherwise, or
direct any third party in the acquisition of, any Voting Securities or assets of
the Company, or rights or options to acquire any Voting Securities or assets of
the Company, or engage in any swap or hedging transactions or other derivative
agreements of any nature with respect to Voting Securities, in each case if such
acquisition or transaction would result in the Investors having beneficial
ownership of more than 9.9% of the Company’s outstanding common stock or
economic exposure to more than 14.9% of the Company’s outstanding common stock;

 

(e) sell, offer or agree to sell, all or substantially all, directly or
indirectly, through swap or hedging transactions or otherwise, voting rights
decoupled from the underlying common stock of the Company held by the Investors
to any Third Party;

 

(f) make or in any way participate, directly or indirectly, in any tender offer,
exchange offer, merger, consolidation, acquisition, business combination,
recapitalization, restructuring, liquidation, dissolution or extraordinary
transaction involving the Company or any of its subsidiaries or its or their
securities or assets (each, an “Extraordinary Transaction”) (it being understood
that the foregoing shall not restrict the Investors from tendering shares,
receiving payment for shares or otherwise participating in any such transaction
on the same basis as other stockholders of the Company, or from participating in
any such transaction that has been approved by the Board); or make, directly or
indirectly, any public proposal, either alone or in concert with others, to the
Company or the Board that would reasonably be expected to require the Company to
make a public announcement regarding any of the types of matters set forth above
in this paragraph;

 

(g) enter into a voting trust, arrangement or agreement or subject any Voting
Securities to any voting trust, arrangement or agreement, in each case other
than solely with other Affiliates of the Investors, with respect to Voting
Securities now or hereafter owned by them and other than granting proxies in
solicitations approved by the Board;

 

(h) (i) seek, alone or in concert with others, election or appointment to, or
representation on, the Board or nominate or propose the nomination of, or
recommend the nomination of, any candidate to the Board, except as set forth
herein, (ii) seek, alone or in concert with others, the removal of any member of
the Board or (iii) conduct a referendum of stockholders;

 

(i) make or be the proponent of any stockholder proposal (pursuant to Rule 14a-8
under the Exchange Act or otherwise);

 

(j) make any request for stock list materials or other books and records of the
Company under Section 220 of the Delaware General Corporation Law or other
statutory or regulatory provisions providing for shareholder access to books and
records;

 



4

 

(k) except as set forth herein, make any public proposal with respect to (i) any
change in the number or term of directors or the filling of any vacancies on the
Board, (ii) any material change in the capitalization or dividend policy of the
Company, (iii) any other material change in the Company’s management, business
or corporate structure, (iv) any waiver, amendment or modification to the
Company’s Certificate of Incorporation or Bylaws, (v) causing a class of
securities of the Company to be delisted from, or to cease to be authorized to
be quoted on, any securities exchange or (vi) causing a class of equity
securities of the Company to become eligible for termination of registration
pursuant to Section 12(g)(4) of the Exchange Act;

 

(l) institute, solicit, assist or join any litigation, arbitration or other
proceeding against or involving the Company or any of its current or former
directors or officers (including derivative actions) in order to effect or take
any of the actions expressly prohibited by this paragraph 8; provided, however,
that for the avoidance of doubt the foregoing shall not prevent any Restricted
Person from (i) bringing litigation to enforce the provisions of this Agreement,
(ii) making counterclaims with respect to any proceeding initiated by, or on
behalf of, the Company against a Restricted Person, (iii) bringing bona fide
commercial disputes that do not relate to the subject matter of this Agreement,
or (iv) exercising statutory appraisal rights; provided, further, that the
foregoing shall also not prevent the Restricted Persons from responding to or
complying with a validly issued legal process;

 

(m) enter into any negotiations, agreements or understandings with any Third
Party to take any action that the Investors are prohibited from taking pursuant
to this paragraph 8; or

 

(n) make any request or submit any proposal, directly or indirectly, to amend or
waive the terms of this Agreement, in each case which would reasonably be
expected to result in a public announcement of such request or proposal;

 

provided, that the restrictions in this paragraph 8 shall terminate
automatically upon the earliest of (i) as a non-exclusive remedy for any such
breach, upon five (5) business days’ prior written notice by the Investors
following a material breach of this Agreement by the Company (including, without
limitation, a failure to appoint any of the New Directors and otherwise
constitute the Board in accordance with paragraph 1, a failure to appoint a
replacement in accordance with paragraph 3, or a failure to issue the Press
Release or to present the Company Guidance in accordance with paragraph 10) if
such breach has not been cured within such notice period, provided that the
Investors are not in material breach of this Agreement at the time such notice
is given, (ii) the announcement by the Company of a definitive agreement with
respect to any Extraordinary Transaction that would result in the acquisition by
any person or group of more than 50% of the Company’s outstanding common stock,
(iii) the commencement of any tender or exchange offer (by a person other than
the Investors or their Affiliates) which, if consummated, would constitute an
Extraordinary Transaction that would result in the acquisition by any person or
group of more than 50% of the Company’s outstanding common stock, where the
Company files a Schedule 14D-9 (or any amendment thereto), other than a “stop,
look and listen” communication by the Company pursuant to Rule 14d-9(f)
promulgated under the Exchange Act, that does not recommend that the Company’s
stockholders reject such tender or exchange offer, (iv) such time as the Company
issues a preliminary proxy statement, definitive proxy statement or other proxy
materials in connection with the 2016 Annual Meeting that is inconsistent with
the terms of this Agreement or (v) the adoption by the Board of any amendment to
the Certificate of Incorporation or Bylaws of the Company that would reasonably
be expected to substantially impair the ability of a stockholder to submit
nominations for election to the Board or stockholder proposals in connection
with any future Company Annual Meeting of Stockholders. Notwithstanding anything
to the contrary in this Agreement, nothing in this paragraph 8 shall prohibit or
restrict the New Directors from exercising their rights and fiduciary duties as
directors of the Company or restrict their discussions solely among other
members of the Board and/or management, advisors, representatives or agents of
the Company. Further, notwithstanding anything to the contrary in this
Agreement, nothing in this Agreement shall prevent the Investors from making
public statements regarding any Extraordinary Transaction announced by or in
respect of the Company, and nothing in this Agreement shall prevent the Company
from responding to such statements, subject to the obligations of the parties
under paragraph 11 unless such statements do not expressly target any
individual.

 



5

 

9. Private Communications. Notwithstanding anything to the contrary in this
Agreement, each of the Investors and its respective Affiliates may communicate
privately with the Company’s directors, chief executive officer, chief financial
officer, general counsel, investor relations personnel or advisors (the “Contact
Personnel”), but only so long as such private communications would not
reasonably be expected to require any public disclosure thereof. Each of the
Investors acknowledges and agrees that the Contact Personnel may engage in
discussions with the Investors and their respective Affiliates subject to, and
in accordance with, the terms of their fiduciary duties to the Company and the
Company Policies.

 

10. Press Release; SEC Filings. Promptly following the execution and delivery of
this Agreement, the Company shall issue a press release in the form attached as
Exhibit A (the “Press Release”) and no party shall make any statement
inconsistent with the Press Release in connection with the announcement of this
Agreement. Additionally, promptly following the execution and delivery of this
Agreement, the Company will file a Current Report on Form 8-K, which will report
the entry into this Agreement. The Investors shall promptly, but in no case
prior to the date of the filing or other public release by the Company of the
Press Release, prepare and file an amendment to the Schedule 13D with respect to
the Company originally filed by the Investors with the SEC on May 11, 2015, as
amended on May 4, 2016 (the “Schedule 13D”) reporting the entry into this
Agreement and amending applicable items to conform to its obligations hereunder.
The amendment to the Schedule 13D and the Form 8-K shall each be consistent with
the Press Release and the terms of this Agreement, and shall be in form and
substance reasonably acceptable to the Company and the Investors. Additionally,
on the Company earnings call on August 3, 2016, the Company shall present the
guidance indicated in Exhibit B attached hereto (the “Company Guidance”).

 

11. Non-Disparagement. During the Restricted Period, the Company and the
Investors shall each refrain from making, and shall cause their respective
Affiliates and its and their respective principals, directors, members, general
partners, officers and employees not to make or cause to be made any statement
or announcement including in any document or report filed with or furnished to
the SEC or through the press, media, analysts or other persons, that both
relates to and constitutes an ad hominem attack on, or that both relates to and
otherwise disparages, defames, slanders, impugns or is reasonably likely to
damage the reputation of, (a) in the case of statements or announcements by any
of the Investors: the Company or any of its Affiliates, subsidiaries or
advisors, or any of its or their respective current or former officers,
directors or employees (including, without limitation, any statements or
announcements regarding the Company’s strategy, operations, performance,
products or services), and (b) in the case of statements or announcements by the
Company: the Investors and the Investors’ advisors, their respective employees
or any person who has served as an employee of the Investors and the Investors’
advisors. The foregoing shall not restrict the ability of any person to comply
with any subpoena or other legal process or respond to a request for information
from any governmental authority with jurisdiction over the party from whom
information is sought.

 



6

 

12. Defined Terms. As used in this Agreement, the term (a) “Affiliate” shall
have the meaning set forth in Rule 12b-2 promulgated under the Exchange Act and
shall include Persons who become Affiliates of any Person subsequent to the date
of this Agreement; (b) “beneficially own”, “beneficially owned” and “beneficial
ownership” shall have the meaning set forth in Rules 13d-3 and 13d-5(b)(l)
promulgated under the Exchange Act; (c) “business day” shall mean any day other
than a Saturday, Sunday or a day on which the Federal Reserve Bank of New York
is closed; (d) “Expiration Date” means the earlier of (i) the first anniversary
of the date of this Agreement and (ii) thirty (30) days prior to the last day of
the time period, established pursuant to the Company’s Bylaws, for stockholders
to deliver notice to the Company of director nominations to be brought before
the Company’s 2017 Annual Meeting of Stockholders; (e) “Independent” means that
a Person (x) (i) shall not be an employee, director, general partner, manager or
other agent of an Investor or of any Affiliate of an Investor, (ii) shall not be
a limited partner, member or other investor in any Investor or any Affiliate of
an Investor and (iii) shall not have, and shall not have had, any agreement,
arrangement or understanding, written or oral, with any Investor or any
Affiliate of an Investor regarding such Person’s service on the Board, and (y)
shall be an independent director of the Company under the Company’s independence
guidelines, applicable law and the rules and regulations of the SEC and the
Nasdaq Stock Market; (f) “Person” shall be interpreted broadly to include, among
others, any individual, general or limited partnership, corporation, limited
liability or unlimited liability company, joint venture, estate, trust, group,
association or other entity of any kind or structure; (g) “Third Party” means
any Person that is not a party to this Agreement or an Affiliate thereof, a
member of the Board, a director or officer of the Company, or legal counsel to
any party to this Agreement; and (h) “Voting Securities” shall mean the shares
of common stock of the Company and any other securities of the Company entitled
to vote in the election of directors, or securities convertible into, or
exercisable or exchangeable for, such shares or other securities, whether or not
subject to the passage of time or other contingencies. 

 

13. Investors’ Representations and Warranties. Each of the Investors, severally
and not jointly, represents and warrants that (a) this Agreement has been duly
authorized, executed and delivered by it and is a valid and binding obligation
of such Investor, enforceable against it in accordance with its terms; (b)
neither it nor any of its Affiliates has or will during the Restricted Period
have, any agreement, arrangement or understanding, written or oral, with any New
Director or other member of the Board pursuant to which such individual has been
or will be compensated for his or her service on the Board; and (c) as of the
date of this Agreement, (i) the Investors, together with all of their respective
Affiliates, collectively have economic exposure to approximately 9.3% of the
Company’s outstanding common stock and (ii) except as previously disclosed in
writing to the Company prior to the execution of this Agreement, none of the
Investors nor any of their respective Affiliates, is a party to any swap or
hedging transactions or other derivative agreements of any nature with respect
to the Voting Securities.

 



7

 

14. Company Representations and Warranties. The Company represents and warrants
that (a) this Agreement has been duly authorized, executed and delivered by it
and is a valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms; (b) does not require the approval of the
stockholders of the Company; and (c) does not and will not violate any law, any
order of any court or other agency of government, the Company’s Certificate of
Incorporation or Bylaws, each as may be amended from time to time, or any
provision of any agreement or other instrument to which the Company or any of
its properties or assets is bound, or conflict with, result in a breach of or
constitute (with due notice or lapse of time or both) a default under any such
agreement or other instrument, or result in the creation or imposition of, or
give rise to, any material lien, charge, restriction, claim, encumbrance or
adverse penalty of any nature whatsoever pursuant to any such indenture,
agreement or other instrument.

 

15. Specific Performance. The Company and each of the Investors each acknowledge
and agree that money damages would not be a sufficient remedy for any breach (or
threatened breach) of this Agreement by it and that, in the event of any breach
or threatened breach hereof, (a) the non-breaching party will be entitled to
seek injunctive and other equitable relief, without proof of actual damages; (b)
the breaching party will not plead in defense thereto that there would be an
adequate remedy at law; and (c) the breaching party agrees to waive any
applicable right or requirement that a bond be posted by the non-breaching
party. Such remedies will not be the exclusive remedies for a breach of this
Agreement, but will be in addition to all other remedies available at law or in
equity.

 

16. Entire Agreement; Successors and Assigns; Amendment and Waiver. This
Agreement (including its exhibits) constitutes the only agreement between the
Investors and the Company with respect to the subject matter hereof and
supersedes all prior agreements, understandings, negotiations and discussions,
whether oral or written. This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors and permitted assigns. No
party may assign or otherwise transfer either this Agreement or any of its
rights, interests, or obligations hereunder without the prior written approval
of the other party. Any purported transfer requiring consent without such
consent shall be void. No amendment, modification, supplement or waiver of any
provision of this Agreement shall be effective unless it is in writing and
signed by the party affected thereby, and then only in the specific instance and
for the specific purpose stated therein. Any waiver by any party of a breach of
any provision of this Agreement shall not operate as or be construed to be a
waiver of any other breach of such provision or of any breach of any other
provision of this Agreement. The failure of a party to insist upon strict
adherence to any term of this Agreement on one or more occasions shall not be
considered a waiver or deprive that party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.

 

17. Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement shall remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree shall remain in
full force and effect to the extent not held invalid or unenforceable. The
parties further agree to replace such invalid or unenforceable provision of this
Agreement with a valid and enforceable provision that will achieve, to the
extent possible, the purposes of such invalid or unenforceable provision.

 



8

 

18. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware. Each of the Investors and the
Company (a) irrevocably and unconditionally consents to the personal
jurisdiction and venue of the federal or state courts located in Wilmington,
Delaware; (b) agrees that it shall not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court; (c)
agrees that it shall not bring any action relating to this Agreement or
otherwise in any court other than such courts; and (d) waives any claim of
improper venue or any claim that those courts are an inconvenient forum. The
parties agree that mailing of process or other papers in connection with any
such action or proceeding in the manner provided in paragraph 20 or in such
other manner as may be permitted by applicable law, shall be valid and
sufficient service thereof. Each of the parties, after consulting or having had
the opportunity to consult with counsel, knowingly, voluntarily and
intentionally waives any right that such party may have to a trial by jury in
any litigation based upon or arising out of this Agreement or any related
instrument or agreement, or any of the transactions contemplated thereby, or any
course of conduct, dealing, statements (whether oral or written), or actions of
any of them. No party shall seek to consolidate, by counterclaim or otherwise,
any action in which a jury trial has been waived with any other action in which
a jury trial cannot be or has not been waived.

 

19. Parties in Interest. This Agreement is solely for the benefit of the parties
and is not enforceable by any other Person.

 

20. Notices. All notices, consents, requests, instructions, approvals and other
communications provided for herein, and all legal process in regard hereto, will
be in writing and will be deemed validly given, made or served when delivered in
person, by electronic mail, by overnight courier or two business days after
being sent by registered or certified mail (postage prepaid, return receipt
requested) as follows:

 

If to the Company to:

 

CDK Global, Inc.

1950 Hassell Road

Hoffman Estates, IL 60169

Attn: Lee Brunz

Email: Lee.Brunz@cdk.com

 

with a copy (which shall not constitute notice) to:

 

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, NY 10153

Attn:   Michael J. Aiello     Sachin Kohli Email:   michael.aiello@weil.com    
sachin.kohli@weil.com

 



9

 

If to the Investors:

 

Elliott Associates, L.P.

Elliott International, L.P.

40 West 57th Street

New York, NY 10019

Attn:   Jesse Cohn Email:   jcohn@elliottmgmt.com

 

with a copy (which shall not constitute notice) to:

 

Olshan Frome Wolosky LLP

1325 Avenue of the Americas

New York, NY 10019

Attn:  

Steve Wolosky

Andrew Freedman

Email:  

swolosky@olshanlaw.com

afreedman@olshanlaw.com

 

At any time, any party may, by notice given in accordance with this paragraph to
the other party, provide updated information for notices hereunder.

 

21. Legal Fees. All attorneys’ fees, costs and expenses incurred in connection
with this Agreement and all matters related hereto will be paid by the party
incurring such fees, costs or expenses.

 

22. Interpretation. Each of the parties acknowledges that it has been
represented by counsel of its choice throughout all negotiations that have
preceded the execution of this Agreement, and that it has executed this
Agreement with the advice of such counsel. Each party and its counsel cooperated
and participated in the drafting and preparation of this Agreement, and any and
all drafts relating thereto exchanged among the parties shall be deemed the work
product of all of the parties and may not be construed against any party by
reason of its drafting or preparation. Accordingly, any rule of law or any legal
decision that would require interpretation of any ambiguities in this Agreement
against any party that drafted or prepared it is of no application and is hereby
expressly waived by each of the parties, and any controversy over
interpretations of this Agreement shall be decided without regard to events of
drafting or preparation.

 

23. Counterparts. This Agreement may be executed by the parties in separate
counterparts (including by fax, jpeg, .gif, .bmp and .pdf), each of which when
so executed shall be an original, but all such counterparts shall together
constitute one and the same instrument.

 

[Signature page follows]

 



10

 



If the terms of this Agreement are in accordance with your understanding, please
sign below, whereupon this Agreement shall constitute a binding agreement among
us.

 

          Very truly yours,       CDK GLOBAL, INC.         By:  

/s/ Brian P. MacDonald

  Name:     Brian P. MacDonald   Title:   CEO and President

 

          Accepted and agreed to as of the date first written above:   ELLIOTT
ASSOCIATES, L.P.     By:   Elliott Capital Advisors, L.P.,     its General
Partner     By:   Braxton Associates, Inc.,     its General Partner     By:  

/s/ Elliot Greenberg                                            

    Name: Elliot Greenberg     Title: Vice President   ELLIOTT INTERNATIONAL,
L.P.     By:   Elliott International Capital Advisors Inc.,     as
Attorney-in-Fact     By:  

/s/ Elliot Greenberg                                            

    Name: Elliot Greenberg     Title: Vice President   ELLIOTT INTERNATIONAL
CAPITAL ADVISORS INC.     By:  

/s/ Elliot Greenberg                                            

    Name: Elliot Greenberg     Title: Vice President              

 

 

 

 

[Signature Page to Letter Agreement]



 

 




Exhibit A

 

Press Release 

 





[logo.jpg]



 

CDK Global to Add Two Independent Directors to Board

 

Reaches Agreement with Elliott Management

 

HOFFMAN ESTATES, IL, August 3, 2016 – CDK Global, Inc. (Nasdaq:CDK) announced
today that it will add two independent directors to its Board under an agreement
with Elliott Management, one of CDK’s largest shareholders with an approximately
9.3% ownership stake. Under the terms of the agreement, CDK’s Board of Directors
will appoint two independent directors identified by Elliott, and Elliott has
agreed to certain “standstill” provisions. The addition of the two directors
will expand CDK’s Board to 10 members, all of whom will stand for re-election at
the 2016 Annual Meeting of Stockholders.

 

Leslie Brun, non-executive chairman of CDK Global, said, “With the appointment
of Robert Tarkoff to the Board in June, and the addition of two additional
independent directors, CDK will have added significant expertise to our Board.
We look forward to the new perspectives they will bring as we build on CDK’s
positive momentum and improved operations.”

 

Brian MacDonald, chief executive officer of CDK Global, said, “We look forward
to working with the new directors as we continue to fundamentally realign our
business to better serve customers and deliver value to shareholders. We are
already making excellent progress and are well on our way to achieving our goal
of improving adjusted EBITDA margins by 1,300 basis points to 35% by June 2018.
In addition, we have today announced in our full-year earnings release that we
expect to exit fiscal year 2019 with an adjusted EBITDA margin of 40% or above.

 

“As we move forward, we are also committed to an active and ongoing capital
allocation review. We have already significantly accelerated the pace of capital
return with our recent commitment to return $1 billion by the end of calendar
year 2016 – a year earlier than our prior target. At the conclusion of our
current capital return program, we will evaluate our capital allocation policy,
which will likely result in additional share repurchases, as well as continued
dividend distributions,” concluded MacDonald.

 

Jesse Cohn, Senior Portfolio Manager at Elliott, commented, "We have had the
opportunity to spend significant time with CDK’s management and the Board to
understand the cost transformation plan and the mechanisms in place to ensure
its achievement. We are pleased with the steps taken to date, and we think that
Brian and his team have laid out a strategy not only to achieve their plan, but
to surpass it. Elliott fully supports CDK’s Board and management, and we believe
the expanded Board will have the right expertise to oversee the execution of the
plan and the achievement of its targets. CDK possesses tremendous value as the
unquestioned leader in a highly attractive industry. We believe that the planned
cost and business realignment will improve the Company’s profitability, growth
profile and ability to deploy capital. We expect these steps to deliver
meaningful value to CDK’s customers and shareholders.”



Morgan Stanley is acting as financial advisor to CDK, and Weil, Gotshal & Manges
LLP is acting as legal advisor.

 

Safe Harbor for Forward-Looking Statements

This press release contains "forward-looking statements" within the meaning of
the Private Securities Litigation Reform Act of 1995. All statements, other than
statements of historical facts, including targeted adjusted results for CDK’s
fiscal years ending June 30, 2018 and June 30, 2019, statements concerning CDK's
payment of dividends or the repurchase of shares and its business transformation
plan, other plans, objectives, forecasts, goals, beliefs, business strategies,
future events, business conditions, results of operations, financial position
and business outlook and business trends, and other information, may be
forward-looking statements. Words such as "might," "will," "may," "could,"
"should," "estimates," "expects," "continues," "contemplates," "anticipates,"
"projects," "plans," "potential," "predicts," "intends," "believes,"
"forecasts," "future," "assumes," and variations of such words or similar
expressions are intended to identify forward-looking statements. These
statements are based on management's expectations and assumptions and are
subject to risks and uncertainties that may cause actual results to differ
materially from those expressed, or implied by, these forward-looking
statements.

 



 

 

Factors that could cause actual results to differ materially from those
contemplated by the forward-looking statements include: CDK's success in
obtaining, retaining and selling additional services to customers; the pricing
of products and services; overall market and economic conditions, including
interest rate and foreign currency trends, and technology trends; auto sales and
advertising and related industry changes; competitive conditions; changes in
regulation; changes in technology; security breaches, interruptions, failures
and other errors involving CDK's systems; availability of skilled technical
employees/labor/personnel; the impact of new acquisitions and divestitures;
employment and wage levels; availability of capital for the payment of debt
service obligations or dividends or the repurchase of shares; CDK's ability to
timely and effectively implement its transformation plan, which is intended to
increase operating efficiency and improve CDK's global cost structure, while
limiting or mitigating business disruption; and the ability of CDK's significant
stockholders and their affiliates to significantly influence CDK's decisions.

 

There may be other factors that may cause CDK's actual results to differ
materially from the forward-looking statements. CDK's actual results,
performance or achievements could differ materially from those expressed in, or
implied by, the forward-looking statements. CDK gives no assurances that any of
the events anticipated by the forward-looking statements will occur or, if any
of them do, what impact they will have on its results of operations and
financial condition. You should carefully read the factors described in CDK's
reports filed with the Securities and Exchange Commission ("SEC"), including
those discussed under "Part I, Item 1A. Risk Factors" in CDK's most recent
Annual Report on Form 10-K and its most recent Quarterly Report on Form 10-Q for
a description of certain risks that could, among other things, cause CDK's
actual results to differ from any forward-looking statements contained herein.
These filings can be found on CDK's website at www.cdkglobal.com and
the SEC's website at www.sec.gov.

 

All forward-looking statements speak only as of the date of this press release
even if subsequently made available by CDK on its website or otherwise. CDK
disclaims any obligation to update or revise any forward-looking statements that
may be made to reflect new information or future events or circumstances that
arise after the date made or to reflect the occurrence of unanticipated events,
other than as required by law.

 

 

About CDK Global

With more than $2 billion in revenues, CDK Global (Nasdaq:CDK) is a leading
global provider of integrated information technology and digital marketing
solutions to the automotive retail and adjacent industries. Focused on evolving
the automotive retail experience, CDK Global provides solutions to dealers in
more than 100 countries around the world, serving more than 27,000 retail
locations and most automotive manufacturers. CDK’s solutions automate and
integrate all parts of the dealership and buying process from targeted digital
advertising and marketing campaigns to the sale, financing, insuring, parts
supply, repair and maintenance of vehicles. Visit www.cdkglobal.com.

 

 



Investor Relations Contacts:

Elena Rosellen

973.588.2511

elena.rosellen@cdk.com

 

Jennifer Gaumond

847.485.4424

jennifer.gaumond@cdk.com

 

Media Contact:

Kyle Donash

847.485.4335

kyle.donash@cdk.com

 

CDK Global, Inc.

 



 

 



Exhibit B

 

Company Guidance



 

CDK Global Reports Strong Fiscal 2016 Results; Provides Fiscal 2017 Guidance
along with 2018 and 2019 Targets

Robust Fourth Quarter Provides Solid Momentum into Fiscal 2017



HOFFMAN ESTATES, Ill., Aug. 03, 2016 (GLOBE NEWSWIRE) -- CDK Global, Inc.
(Nasdaq:CDK) today announced its fiscal 2016 financial results, its earnings
outlook for fiscal 2017, and financial targets for fiscal 2018 and 2019.

Highlights

Fiscal year

 * Fiscal 2016 GAAP net earnings attributable to CDK margin expansion of 270 bps
   to 11.3%; adjusted EBITDA margin expansion of 370 bps to 26.6%
 * Fiscal 2016 growth in GAAP diluted net earnings attributable to CDK per share
   of 37% to $1.51 per share; growth in adjusted diluted net earnings
   attributable to CDK per share of 34% to $1.74 per share

Fourth quarter

 * Fiscal 2016 GAAP net earnings attributable to CDK margin expansion of 270 bps
   to 10.8%; adjusted EBITDA margin expansion of 630 bps to 28.4%
 * Fiscal 2016 growth in GAAP diluted net earnings attributable to CDK per share
   of 48% to $0.37 per share; growth in adjusted diluted net earnings
   attributable to CDK per share of 75% to $0.49 per share

Fiscal 2017 guidance, fiscal 2018 and 2019 targets

 * Fiscal 2017 GAAP net earnings attributable to CDK margin expansion of
   200-250 bps and adjusted EBITDA margin expansion of 500-550 bps
 * Fiscal 2017 GAAP net earnings attributable to CDK exit margin of
   approximately 13% and adjusted EBITDA exit margin of approximately 33%
 * Fiscal 2018 targets of revenue growth of approximately 5% from fiscal 2017,
   adjusted EBITDA dollar growth of 44-48% from fiscal 2016, adjusted EBITDA
   margin of 35% and adjusted EBITDA exit margin of 36-38%
 * Fiscal 2019 target of adjusted EBITDA exit margin of 40% or above

“I am pleased to announce that CDK delivered an exceptionally strong quarter and
fiscal year,” said Brian MacDonald, chief executive officer. “We achieved a
record number of customer renewals in the fourth quarter, we signed a top 10
dealer group, and we executed a comprehensive reorganization, to name a few.
We’ve made significant improvements to our business that are benefitting both
our customers and employees, while continuing to grow our business and
delivering value to shareholders. We’re forecasting 500-550 bps of adjusted
EBITDA margin expansion in fiscal 2017 which, combined with the 370 bps of
expansion achieved in fiscal 2016, puts us on track to achieve our
transformation target of approximately 1,300 bps of expansion through fiscal
2018.”

“We accelerated the pace of capital return to shareholders with our recent
commitment to return $1 billion to shareholders by December 2016.  Since the
original announcement in December 2015, we have returned $613 million of the $1
billion to shareholders through the $250 million December ASR, a $300 million
ASR entered into in June, and $63 million in dividends,” said Al Nietzel, chief
financial officer. “At the conclusion of this commitment, we will evaluate our
policy to determine the appropriate next step for returning capital to our
shareholders.”

Please refer to the tables at the end of this release for a reconciliation of
the GAAP results to the non-GAAP results, which we refer to as our adjusted
results throughout the body of this press release. Results below reflect year
over year comparisons.

Total Company

Fiscal 2016 Results GAAP AdjustedRevenues up 2% to $2,114.6 million up 5% to
$2,114.6 millionEarnings before income taxes up 23% to $369.1 million up 28% to
$426.4 millionNet earnings attributable to CDK up 34% to $239.3 million up 30%
to $274.6 millionDiluted net earnings attributable to CDK per share up 37% to
$1.51 per share up 34% to $1.74 per shareMargin Net earnings attributable to
CDK margin up 270 bps to
11.3% EBITDA margin up 370 bps
to 26.6%     Fourth Quarter Fiscal 2016 Results GAAP AdjustedRevenues up 8% to
$542.2 million up 9% to $542.2 millionEarnings before income taxes up 31% to
$87.9 million up 62% to $117.6 millionNet earnings attributable to CDK up 43% to
$58.3 million up 69% to $76.8 millionDiluted net earnings attributable to CDK
per share up 48% to $0.37 per share up 75% to $0.49 per shareMargin Net earnings
attributable to
CDK margin up 270 bps to
10.8% EBITDA margin up 630 bps
to 28.4%




Impacts to the Fiscal Year:

 * Foreign exchange rates: Growth in adjusted revenues and earnings before
   income taxes were negatively impacted by 2 and 3 percentage points,
   respectively, from unfavorable foreign exchange rates.
 * CEO transition: On a GAAP basis, transition costs reduced growth in both
   earnings before income taxes and net earnings attributable to CDK 3
   percentage points, and reduced pretax margin expansion 40 basis points.  On
   an adjusted basis, transition costs reduced growth in both earnings before
   income taxes and net earnings almost 3 percentage points, and reduced pretax,
   net earnings attributable to CDK and EBITDA margin expansion 40, 30 and 20
   basis points, respectively.
 * Tax rate: The GAAP effective tax rate of 33.1% benefited from the domestic
   production activities deduction and certain pre spin-off related
   indemnification adjustments, partially offset by tax charges associated with
   the repatriation of foreign cash and a valuation allowance adjustment. The
   adjusted effective tax rate of 33.8%, which excludes the impact of certain
   pre spin-off indemnification adjustments, was lower than the anticipated
   range of 34.0% to 34.5% primarily due to a fourth quarter change in estimate
   of the tax associated with the repatriation of foreign cash and other foreign
   adjustments.

Impacts to the Fourth Quarter:

 * Foreign exchange rates: Growth in adjusted revenues and earnings before
   income taxes were both negatively impacted by 1 percentage point from
   unfavorable foreign exchange rates.
 * Tax rate: The GAAP effective tax rate of 31.5% benefited from a reduced tax
   cost on repatriation of foreign cash, partially offset by a tax charge
   associated with a valuation allowance adjustment. The adjusted effective tax
   rate of 33.1% was lower than anticipated primarily due to a fourth quarter
   change in estimate of the tax associated with the repatriation of foreign
   cash and other foreign adjustments.

Automotive Retail North America

Fiscal 2016 Results  GAAP AdjustedRevenues$1,352.8 million up 2% up 5%Earnings
before income taxes$450.4 million up 17% up 18%Pretax margin 33.3% up 430 bps up
360 bps      Fourth Quarter Fiscal 2016 Results  GAAP AdjustedRevenues$342.5
million up 3% up 5%Earnings before income taxes$123.8 million up 27% up
27%Pretax margin 36.1% up 660 bps up 600 bps

 * GAAP and adjusted pretax margin expansion for the fourth quarter and fiscal
   year were primarily due to operating efficiencies associated with the
   business transformation plan resulting in lower labor-related costs, and
   scale from increased revenues.
   
   

Automotive Retail International

Fiscal 2016 Results  GAAP AdjustedRevenues$313.6 million down 2% down 2%Earnings
before income taxes$61.1 million up 29% up 29%Pretax margin 19.5% up 470 bps up
470 bps      Fourth Quarter Fiscal 2016 Results  GAAP AdjustedRevenues$79.3
million up 8% up 8%Earnings before income taxes$15.8 million up 123% up
123%Pretax margin 19.9% up 1,020 bps up 1,020 bps

 * On an adjusted constant currency basis, revenues increased 11% for the fourth
   quarter and 6% for the fiscal year.
 * On an adjusted constant currency basis, earnings before income taxes
   increased 131% for the fourth quarter and 39% for the fiscal year.
 * GAAP and adjusted pretax margin expansion for the fourth quarter and fiscal
   year were primarily due to scale from increased revenues, operating
   efficiencies associated with the business transformation plan, and accrual
   true-ups in last year’s fourth quarter.
   
   

Digital Marketing

Fiscal 2016 Results  GAAP AdjustedRevenues$448.2 million up 9% up 9%Earnings
before income taxes$58.4 million up 138% up 46%Pretax margin 13.0% up 710 bps up
330 bps      Fourth Quarter Fiscal 2016 Results  GAAP AdjustedRevenues$120.4
million up 22% up 22%Earnings before income taxes$18.7 million up 82% up
82%Pretax margin 15.5% up 500 bps up 500 bps

 * GAAP and adjusted pretax margin expansion for the fourth quarter and fiscal
   year were primarily due to a higher mix of higher margin network advertising
   revenues and increased operating efficiencies associated with the business
   transformation plan, partially offset by favorable timing of items in fiscal
   2015.
   
   

Fiscal 2017 Forecast

Fiscal 2017 Forecast GAAP AdjustedRevenues up 4% - 5% up 4% - 5%Earnings before
income taxes up 21% - 26% up 20% - 24%Net earnings attributable to CDK up 23% -
28% up 22% - 26%  up 31% - 36% up 31% - 35%Diluted net earnings attributable to
CDK per share $1.98 - $2.06 $2.28 - $2.35Margin Net earnings attributable to
CDK margin up 200 – 250
bps EBITDA margin up 500 – 550
bps

The fiscal 2017 forecast includes $85-95 million of incremental adjusted EBITDA
attributable to the execution of our business transformation plan.

Tax Rate

CDK's anticipated GAAP effective tax rate for fiscal 2017 is 32.5-33.0% compared
to 33.1% for fiscal 2016. The anticipated adjusted effective tax rate for fiscal
2017 is 33.0-33.5% compared to 33.8% for fiscal 2016. These anticipated tax
rates include forecasted tax benefits associated with the planned adoption of a
new stock compensation accounting standard on July 1, 2016. Excess tax benefits
and tax deficiencies related to the adoption of this standard will impact the
provision for income taxes, resulting in increased volatility in our effective
tax rates.

Please refer to the tables at the end of this release for a reconciliation of
the GAAP forecast to the adjusted forecast.

Fiscal 2018 and 2019 targets

Current targets are as follows:

 * Fiscal 2018 revenue growth of approximately 5% from fiscal 2017
 * Fiscal 2018 adjusted EBITDA dollar growth of 44-48% from the adjusted $562.1
   million in fiscal 2016
 * Fiscal 2018 adjusted EBITDA margin of 35%
 * Fiscal 2018 adjusted EBITDA exit margin of 36-38%
 * Fiscal 2019 adjusted EBITDA exit margin of 40% or above

Fiscal 2018 and 2019 targets represent financial objectives distinct from
forecasts of performance. Therefore, CDK has not provided reconciliations of its
fiscal 2018 and 2019 adjusted EBITDA targets to the most directly comparable
GAAP measure of net earnings attributable to CDK, because projecting potential
adjustments to GAAP results for fiscal 2018 and 2019 targets is not feasible and
could be misleading to users of this financial information. The accompanying
reconciliations of the fiscal 2017 forecasted adjusted measures with the most
directly comparable GAAP measures are indicative of the reconciliations that
will be prepared for the same fiscal 2018 and 2019 adjusted targets in the
future.

Website Schedules

Other financial information, including financial statements and supplementary
schedules presented on a GAAP and adjusted basis, and the schedule of quarterly
revenues and pretax earnings by reportable segment have been updated for the
fourth quarter of fiscal 2016 and will be posted to the CDK Investor Relations
website, http://investors.cdkglobal.com, in the “Financial Information” section.

Webcast and Conference Call

An analyst conference call will be held today, Wednesday, August 3, 2016 at 7:30
a.m. CT. A live webcast of the call will be available on a listen-only basis. To
listen to the webcast go to CDK’s Investor Relations website,
http://investors.cdkglobal.com, and click on the webcast icon. An accompanying
slide presentation will be available to download and print about 60 minutes
before the webcast at the CDK Investor Relations website at
http://investors.cdkglobal.com. CDK’s financial news releases, current financial
information, SEC filings and Investor Relations presentations are accessible at
the same website.

About CDK Global

With more than $2 billion in revenues, CDK Global (Nasdaq:CDK) is a leading
global provider of integrated information technology and digital marketing
solutions to the automotive retail and adjacent industries. Focused on evolving
the automotive retail experience, CDK Global provides solutions to dealers in
more than 100 countries around the world, serving more than 27,000 retail
locations and most automotive manufacturers. CDK’s solutions automate and
integrate all parts of the dealership and buying process from targeted digital
advertising and marketing campaigns to the sale, financing, insuring, parts
supply, repair and maintenance of vehicles. Visit cdkglobal.com.




CDK Global, Inc.Consolidated and Combined Statements of Operations(In millions,
except per share amounts)  Three Months Ended Fiscal Year Ended June 30, June
30, 2016 2015 2016 2015Revenues$542.2  $503.1  $2,114.6  $2,063.5         Expenses:        
Cost of revenues315.6  316.6  1,243.4  1,273.2   Selling, general and
administrative expenses120.3  109.2  448.5  431.1   Restructuring
expenses8.8  2.4  20.2  2.4   Separation costs—  —  —  34.6 Total
expenses444.7  428.2  1,712.1  1,741.3         Operating
earnings97.5  74.9  402.5  322.2           Interest
expense(10.7) (9.4) (40.2) (28.8)  Other income,
net1.1  1.8  6.8  6.5         Earnings before income
taxes87.9  67.3  369.1  299.9           Provision for income
taxes(27.7) (24.6) (122.3) (113.6)        Net
earnings60.2  42.7  246.8  186.3 Less: net earnings attributable to
noncontrolling interest1.9  2.0  7.5  7.9 Net earnings attributable to
CDK$58.3  $40.7  $239.3  $178.4                 Net earnings attributable to CDK
per common
share:       Basic$0.38  $0.25  $1.52  $1.11 Diluted$0.37  $0.25  $1.51  $1.10         Weighted-average
common shares
outstanding:       Basic154.7 (a)160.2  157.0 (a)160.6 Diluted155.7 (a)161.6  158.0 (a)161.6 

(a) The weighted-average common shares outstanding for fiscal 2016 reflect a
reduction of 1.0 million shares that were inadvertently issued and distributed
at the spin-off to ADP with respect to certain unvested ADP equity awards. For
additional information on this matter, refer to Note 1, "Basis of Presentation"
in our unaudited condensed consolidated and combined financial statements for
the quarterly period ended September 30, 2015 filed on Form 10-Q.




CDK Global, Inc.Consolidated Balance Sheets(In millions)  June 30, June
30, 2016 2015Assets   Current assets:     Cash and cash
equivalents$219.1  $408.2   Accounts receivable, net of allowances365.5  314.6  
Other current assets154.1  162.4 Total current assets738.7  885.2     Property,
plant and equipment, net118.6  100.0 Other
assets217.2  224.1 Goodwill1,182.7  1,209.9 Intangible assets,
net107.8  99.3 Total assets$2,365.0  $2,518.5     Liabilities and
Equity   Current liabilities:     Current maturities of long-term debt and
capital lease obligations$26.8  $13.0   Accounts payable38.8  21.7   Accrued
expenses and other current liabilities165.3  154.4   Accrued payroll and
payroll-related expenses115.3  123.2   Short-term deferred
revenues177.2  186.1   Total current liabilities523.4  498.4     Long-term debt
and capital lease obligations1,190.3  971.1 Long-term deferred
revenues157.7  162.9 Deferred income taxes46.9  58.2 Other
liabilities70.5  43.8   Total liabilities1,988.8  1,734.4     Equity:    
Preferred stock—  —   Common stock1.6  1.6   Additional
paid-in-capital640.7  686.5   Retained earnings238.3  81.2   Treasury stock, at
cost(52 6.6) (50.7)  Accumulated other comprehensive income5.8  51.6 Total CDK
stockholders' equity359.8  770.2 Noncontrolling interest16.4  13.9 Total
equity376.2  784.1 Total liabilities and equity$2,365.0  $2,518.5 





CDK Global, Inc.Consolidated and Combined Statements of Cash Flows(In
millions)  Years Ended June 30, 2016 2015 2014Cash Flows from Operating
Activities:     Net earnings$246.8  $186.3  $235.9 Adjustments to reconcile net
earnings to cash flows provided by operating activities:     Depreciation and
amortization64.0  76.5  52.3 Deferred income taxes(3.6) (25.3) (15.5)Stock-based
compensation expense36.4  30.4  21.0 Pension
expense—  0.8  3.7 Other(5.6) (12.6) (3.5)Changes in operating assets and
liabilities, net of effects from acquisitions
  and divestitures of businesses:     Increase in accounts
receivable(57.0) (16.9) (36.4)Decrease (increase) in other
assets3.0  (24.3) (24.4)Increase in accounts payable15.3  3.0  0.3 Increase in
accrued expenses and other liabilities20.8  50.0  12.5 Net cash flows provided
by operating activities320.1  267.9  245.9       Cash Flows from Investing
Activities:     Capital expenditures(50.8) (44.0) (36.6)Proceeds from sale of
property, plant and equipment1.1  0.9  — Capitalized
software(13.5) (19.9) (7.5)Acquisitions of businesses, net of cash
acquired(18.1) (36.6) (25.7)Proceeds from the sale of a
business—  24.5  — Contributions to investments(10.0) (22.9) — Proceeds from
investments9.7  16.6  — Proceeds from (advances on) notes receivable from ADP
and its affiliates—  40.6  (4.2)Net cash flows used in investing
activities(81.6) (40.8) (74.0)      Cash Flows from Financing
Activities:     Repayments of notes payable to ADP and its
affiliates—  (21.9) (2.1)Borrowings on notes payable to ADP and its
affiliates—  —  1.0 Net transactions of parent company
investment—  (240.8) (36.3)Proceeds from long-term
debt250.0  1,750.0  — Repayments of long-term debt and capital lease
obligations(20.0) (759.5) — Dividend paid to ADP at
spin-off—  (825.0) — Dividends paid to stockholders(82.3) (58.2) — Repurchases
of common stock(561.0) (50.0) — Proceeds from exercise of stock
options6.7  9.8  — Excess tax benefit from stock-based compensation
awards8.9  11.2  7.1 Withholding tax payments for stock-based compensation
awards(8.7) (0.9) — Payments of deferred financing costs(2.1) (9.2) — Dividend
payments of CVR to noncontrolling owners(5.0) (5.4) (8.0)Acquisition-related
payments(6.2) —  (10.0)Recovery of dividends paid0.4  —  — Net cash flows used
in financing activities(419.3) (199.9) (48.3)      Effect of exchange rate
changes on cash and cash equivalents(8.3) (21.8) 2.9       Net change in cash
and cash equivalents(189.1) 5.4  126.5       Cash and cash equivalents,
beginning of period408.2  402.8  276.3       Cash and cash equivalents, end of
period$219.1  $408.2  $402.8 




CDK Global, Inc.
Segment Financial Data
(In millions)
(Unaudited)

During fiscal 2016, the Company began to report segment revenues and earnings
before income taxes using actual foreign exchange rates. Previously, the
Company's revenues and earnings before income taxes for each segment were
adjusted to reflect budgeted foreign exchange rates, which resulted in
reconciling items for foreign exchange so as to present segment results on a
consistent basis without the impact of fluctuations in foreign currency exchange
rates. Segment information for fiscal 2015 has been updated to conform to the
new presentation and the effect of foreign exchange now resides within
reportable segment revenues and earnings before income taxes.

 Segment Revenues Three Months
Ended     Fiscal Year Ended     June 30, Change June
30, Change 2016 2015 $ % 2016 2015 $ %Automotive Retail North
America$342.5  $331.5  $11.0  3% $1,352.8  $1,331.4  $21.4  2%Automotive Retail
International79.3  73.1  6.2  8% 313.6  319.2  (5.6) (2)%Digital
Marketing120.4  98.5  21.9  22% 448.2  412.9  35.3  9% 
Total$542.2  $503.1  $39.1  8% $2,114.6  $2,063.5  $51.1  2%




 Adjusted Segment Revenues   Three Months
Ended       Fiscal Year Ended       June 30, Change Constant
Currency June 30, Change Constant
Currency 2016 2015 $ % % 2016 2015 $ % %Automotive Retail North America
(a)$342.5  $325.3  $17.2  5% 6% $1,352.8  $1,285.2  $67.6  5% 6%Automotive
Retail International
(b)79.3  73.1  6.2  8% 11% 313.6  319.2  (5.6) (2)% 6%Digital Marketing 
(c)120.4  98.5  21.9  22% 22% 448.2  412.9  35.3  9% 9% 
Total$542.2  $496.9  $45.3  9% 10% $2,114.6  $2,017.3  $97.3  5% 7%




 Segment Earnings before Income Taxes Three Months
Ended     Fiscal Year Ended     June 30, Change June
30, Change 2016 2015 $ % 2016 2015 $ %Automotive Retail North
America$123.8  $97.8  $26.0  27% $450.4  $386.1  $64.3  17%Margin36.1% 29.5% 660
bps 33.3% 29.0% 430 bpsAutomotive Retail
International15.8  7.1  8.7  123% 61.1  47.3  13.8  29%Margin19.9% 9.7% 1020
bps 19.5% 14.8% 470 bpsDigital
Marketing18.7  10.3  8.4  82% 58.4  24.5  33.9  138%Margin15.5% 10.5% 500
bps 13.0% 5.9% 710
bpsOther(70.4) (47.9) (22.5) (47)% (200.8) (158.0) (42.8) (27)% 
Total$87.9  $67.3  $20.6  31% $369.1  $299.9  $69.2  23%  Margin16.2% 13.4% 280
bps 17.5% 14.5% 300 bps




 Adjusted Segment Earnings before Income Taxes   Three Months
Ended       Fiscal Year Ended       June 30, Change Constant
Currency June 30, Change Constant
Currency 2016 2015 $ % % 2016 2015 $ % %Automotive Retail North America
(a)$123.8  $97.8  $26.0  27% 27% $450.4  $381.5  $68.9  18% 19%Margin36.1% 30.1% 600
bps   33.3% 29.7% 360 bps  Automotive Retail International
(b)15.8  7.1  8.7  123% 131% 61.1  47.3  13.8  29% 39%Margin19.9% 9.7% 1020
bps   19.5% 14.8% 470 bps  Digital Marketing
(c)18.7  10.3  8.4  82% 82% 58.4  40.1  18.3  46% 48%Margin15.5% 10.5% 500
bps   13.0% 9.7% 330 bps  Other
(d)(40.7) (42.5) 1.8  4% 4% (143.5) (135.6) (7.9) (6)% (6)% 
Total$117.6  $72.7  $44.9  62% 63% $426.4  $333.3  $93.1  28% 31% 
Margin21.7% 14.6% 710 bps   20.2% 16.5% 370 bps  

(a) The table below presents a reconciliation of revenues to constant currency
adjusted revenues and earnings before income taxes to constant currency adjusted
earnings before income taxes for the Automotive Retail North America (ARNA)
segment.

 Three Months Ended Fiscal Year Ended June 30, June
30, 2016 2015 2016 2015Revenues$342.5  $331.5  $1,352.8  $1,331.4   Internet
sales leads revenues—  (6.2) —  (46.2)Adjusted revenues
(e)$342.5  $325.3  $1,352.8  $1,285.2 Impact of exchange
rates1.0  —  11.9  — Constant currency adjusted revenues
(e)$343.5  $325.3  $1,364.7  $1,285.2         Earnings before income
taxes$123.8  $97.8  $450.4  $386.1 Margin %36.1% 29.5% 33.3% 29.0%  Stand-alone
public company costs—  —  —  (2.1)  Internet sales leads
earnings—  —  —  (2.5)Adjusted earnings before income taxes
(e)$123.8  $97.8  $450.4  $381.5 Adjusted margin %36.1% 30.1% 33.3% 29.7%Impact
of exchange rates0.4  —  4.6  — Constant currency adjusted earnings before
income taxes (e)$124.2  $97.8  $455.0  $381.5 

(b) The table below presents a reconciliation of revenues to constant currency
revenues and earnings before income taxes to constant currency earnings before
income taxes for the Automotive Retail International (ARI) segment.

 Three Months Ended Fiscal Year Ended June 30, June
30, 2016 2015 2016 2015Revenues$79.3  $73.1  $313.6  $319.2 Impact of exchange
rates1.8  —  25.9  — Constant currency revenues
(e)$81.1  $73.1  $339.5  $319.2         Earnings before income
taxes$15.8  $7.1  $61.1  $47.3 Margin %19.9% 9.7% 19.5% 14.8%Impact of exchange
rates0.6  —  4.8  — Constant currency earnings before income taxes
(e)$16.4  $7.1  $65.9  $47.3 

(c) The table below presents a reconciliation of revenues to constant currency
revenues and earnings before income taxes to constant currency adjusted earnings
before income taxes for the Digital Marketing (DM) segment.

 Three Months Ended Fiscal Year Ended June 30, June
30, 2016 2015 2016 2015Revenues$120.4  $98.5  $448.2  $412.9 Impact of exchange
rates0.1  —  1.3  — Constant currency revenues
(e)$120.5  $98.5  $449.5  $412.9         Earnings before income
taxes$18.7  $10.3  $58.4  $24.5 Margin %15.5% 10.5% 13.0% 5.9%  Accelerated
trademark amortization—  —  —  15.6 Adjusted earnings before income taxes
(e)$18.7  $10.3  $58.4  $40.1 Adjusted margin %15.5% 10.5% 13.0% 9.7%Impact of
exchange rates—  —  0.9  — Constant currency adjusted earnings before income
taxes (e)$18.7  $10.3  $59.3  $40.1 

(d) The table below presents a reconciliation of loss before income taxes to
constant currency adjusted loss before income taxes for the Other segment.


 Three Months Ended Fiscal Year Ended June 30, June 30, 2016 2015 2016 2015Loss
before income taxes$(70.4) $(47.9) $(200.8) $(158.0)  Separation
costs—  —  —  34.6   Stand-alone public company costs—  —  —  (14.7)  Trademark
royalty fee—  —  —  5.7   Stock-based compensation—  —  —  (0.4)  Interest
expense—  —  —  (8.2)  Restructuring expenses8.8  2.4  20.2  2.4   Other
business transformation expenses20.9  1.9  39.7  1.9   Tax matters
indemnification loss/(gain), net—  1.1  (2.6) 1.1 Adjusted loss before income
taxes (e)$(40.7) $(42.5) $(143.5) $(135.6)Impact of exchange
rates—  —  (0.1) — Constant currency adjusted loss before income taxes
(e)$(40.7) $(42.5) $(143.6) $(135.6)

(e) Refer to the Non-GAAP Financial Measures section of this earnings release
for additional information on our non-GAAP adjustments.

CDK Global, Inc.Consolidated and Combined Adjusted Financial Information(In
millions, except per share amounts)(Unaudited)  Three Months Ended     Fiscal
Year Ended     June 30, Change June
30, Change 2016 2015 $ % 2016 2015 $ %Revenues$542.2  $503.1  $39.1  8% $2,114.6  $2,063.5  $51.1  2% 
Internet sales leads revenues—  (6.2)     —  (46.2)    Adjusted revenues
(a)$542.2  $496.9  $45.3  9% $2,114.6  $2,017.3  $97.3  5%Impact of exchange
rates2.9  —      39.1  —     Constant currency adjusted revenues
(a)$545.1  $496.9  $48.2  10% $2,153.7  $2,017.3  $136.4  7%                Earnings
before income
taxes$87.9  $67.3  $20.6  31% $369.1  $299.9  $69.2  23%Margin16.2% 13.4% 280
bps   17.5% 14.5% 300 bps    Separation costs—  —      —  34.6       Accelerated
trademark amortization—  —      —  15.6       Stand-alone public company
costs—  —      —  (16.8)      Trademark royalty fee—  —      —  5.7      
Stock-based compensation—  —      —  (0.4)      Interest
expense—  —      —  (8.2)      Restructuring
expenses8.8  2.4      20.2  2.4       Other business transformation
expenses20.9  1.9      39.7  1.9       Tax matters indemnification loss/(gain),
net—  1.1      (2.6) 1.1       Internet sales leads
earnings—  —      —  (2.5)    Adjusted earnings before income  taxes
(a)$117.6  $72.7  $44.9  62% $426.4  $333.3  $93.1  28%Adjusted
margin21.7% 14.6% 710 bps   20.2% 16.5% 370 bps  Impact of exchange
rates1.0  —      10.2  —     Constant currency adjusted earnings before income
taxes
(a)$118.6  $72.7  $45.9  63% $436.6  $333.3  $103.3  31%                Provision
for income taxes$27.7  $24.6  $3.1  13% $122.3  $113.6  $8.7  8%Effective tax
rate31.5% 36.6%     33.1% 37.9%      Income tax effect of pre-tax
adjustments11.2  1.1      21.6  6.4       Income tax expense due to bonus
depreciation law change—  —      —  (4.6)      Pre spin-off filed tax return 
adjustment—  (0.5)     0.4  (0.5)    Adjusted provision for income  taxes
(a)$38.9  $25.2  $13.7  54% $144.3  $114.9  $29.4  26%Adjusted effective tax
rate33.1% 34.7%     33.8% 34.5%                    




 Three Months Ended     Fiscal Year Ended     June 30, Change June
30, Change 2016 2015 $ % 2016 2015 $ %Net
earnings$60.2  $42.7  $17.5  41% $246.8  $186.3  $60.5  32%Less: net earnings
attributable to noncontrolling interest1.9  2.0      7.5  7.9     Net earnings
attributable to CDK58.3  40.7  17.6  43% 239.3  178.4  60.9  34%  Separation
costs—  —      —  34.6       Accelerated trademark
amortization—  —      —  15.6       Stand-alone public company
costs—  —      —  (16.8)      Trademark royalty fee—  —      —  5.7      
Stock-based compensation—  —      —  (0.4)      Interest
expense—  —      —  (8.2)      Restructuring
expenses8.8  2.4      20.2  2.4       Other business transformation
expenses20.9  1.9      39.7  1.9     Tax matters indemnification loss/(gain),
net—  1.1      (2.6) 1.1       Internet sales leads
earnings—  —      —  (2.5)      Income tax effect of pre-tax
adjustments(11.2) (1.1)     (21.6) (6.4)      Income tax expense due to bonus
depreciation law change—  —      —  4.6       Pre spin-off filed tax return
adjustment—  0.5      (0.4) 0.5     Adjusted net earnings attributable to CDK
(a)$76.8  $45.5  $31.3  69% $274.6  $210.5  $64.1  30%                Net
earnings attributable to CDK per common
share:               Basic $0.38  $0.25    52% $1.52  $1.11    37%Diluted$0.37  $0.25    48% $1.51  $1.10    37%                Adjusted
net earnings attributable to CDK per common share:               Basic
(a)$0.50  $0.28    79% $1.75  $1.31    34%Diluted
(a)$0.49  $0.28    75% $1.74  $1.30    34%                Weighted-average
common shares outstanding:               Basic
(b)154.7  160.2      157.0  160.6     Diluted
(b)155.7  161.6      158.0  161.6     




 Three Months Ended     Fiscal Year Ended     June 30, Change June
30, Change 2016 2015 $ % 2016 2015 $ %Net earnings attributable to
CDK$58.3  $40.7  $17.6  43% $239.3  $178.4  $60.9  34%Margin10.8% 8.1% 270
bps   11.3% 8.6% 270 bps  Net earnings attributable to noncontrolling
interest1.9  2.0      7.5  7.9     Provision for income
taxes27.7  24.6      122.3  113.6       Interest
expense10.7  9.4      40.2  28.8       Depreciation and
amortization18.4  19.4      64.0  76.5       Separation
costs—  —      —  34.6       Stand-alone public company
costs—  —      —  (16.8)      Trademark royalty fee—  —      —  5.7       Total
stock-based compensation10.9  8.4      36.4  30.4       Restructuring
expenses8.8  2.4      20.2  2.4       Other business transformation
expenses17.4  1.9      34.8  1.9       Tax matters indemnification loss/(gain),
net—  1.1      (2.6) 1.1       Internet sales leads
earnings—  —      —  (2.5)    Adjusted EBITDA
(a)$154.1  $109.9  $44.2  40% $562.1  $462.0  $100.1  22%Adjusted
margin28.4% 22.1% 630 bps   26.6% 22.9% 370 bps  




 Fiscal Year Ended June 30, 2016 2015Net cash flows provided by operating
activities$320.1  $267.9 Capital expenditures(50.8) (44.0)Capitalized
software(13.5) (19.9)Free cash flow (a)$255.8  $204.0 

(a) Refer to the Non-GAAP Financial Measures section of this earnings release
for additional information on our non-GAAP adjustments.

(b) The weighted-average common shares outstanding for fiscal 2016 reflect a
reduction of 1.0 million shares that were inadvertently issued and distributed
at the spin-off to ADP with respect to certain unvested ADP equity awards. For
additional information on this matter, refer to Note 1, "Basis of Presentation"
in our unaudited condensed consolidated and combined financial statements for
the quarterly period ended September 30, 2015 filed on Form 10-Q.




CDK Global, Inc.Consolidated Fiscal 2017 Guidance(In millions, except per share
amounts)(Unaudited) Fiscal 2016 Fiscal 2017 Actuals Point Estimate
(a) GuidanceRevenues$2,114.6  $2,210.0  Increase 4 - 5%      Earnings before
income taxes$369.1  $459.0  Increase 21 - 26%Restructuring
expenses20.2  21.0   Other business transformation expenses39.7  43.0   Tax
matters indemnification gain, net(2.6) —   Adjusted earnings before income taxes
(b)$426.4  $523.0  Increase 20 - 24%      Provision for income
taxes$122.3  $150.0   Effective tax rate33.1% 32.7% 32.5 - 33.0%  Income tax
effect of pre-tax adjustments21.6  23.0     Pre spin-off filed tax return
adjustment0.4  —   Adjusted provision for income taxes 
(b)$144.3  $173.0    Adjusted effective tax rate33.8% 33.1% 33.0 -
33.5%      Net earnings$246.8  $309.0   Less: net earnings attributable to
noncontrolling interest7.5  8.0   Net earnings attributable to
CDK$239.3  $301.0  Increase 23 - 28%Restructuring expenses20.2  21.0   Other
business transformation expenses39.7  43.0   Tax matters indemnification gain,
net(2.6) —   Income tax effect of pre-tax adjustments(21.6) (23.0)  Pre spin-off
filed tax return adjustment(0.4) —   Adjusted net earnings attributable to CDK
(b)$274.6  $342.0  Increase 22 - 26%            Diluted net earnings
attributable to CDK per common share$1.51  $2.02  $1.98 - 2.06Growth
%    Increase 31 - 36%      Adjusted diluted net earnings attributable to CDK
per common share (b)$1.74  $2.30  $2.28 - 2.35Growth %    Increase 31 - 35%




 Fiscal 2016 Fiscal 2017 Actuals Full Year 4th Quarter
Point Estimate
(a)  Full Year Point
Estimate (a) Guidance Revenues$2,114.6  $2,210.0    $567.0         Net earnings
attributable to CDK$239.3  $301.0  Increase 23 -
28% $74.0 Margin11.3% 13.6% Increase 200 - 250 bps 13.1%Net earnings
attributable to noncontrolling interest7.5  8.0    2.0 Provision for income
taxes122.3  150.0    35.0 Interest expense40.2  60.0    17.0 Depreciation and
amortization64.0  73.0    19.0 Total stock-based
compensation36.4  55.0    24.0 Restructuring expenses20.2  21.0    8.0 Other
business transformation expenses34.8  38.0    8.0 Tax matters indemnification
gain, net(2.6) —    — Adjusted EBITDA (b)$562.1  $706.0  Increase 24 -
27% $187.0 Adjusted margin26.6% 31.9% Increase 500 - 550 bps 33.0%

(a) The point estimates are arbitrary amounts within the guidance ranges
provided and are not meant to represent CDK’s forecast of actual results. They
are used solely to provide a means to reconcile each non-GAAP guidance range to
the most directly comparable GAAP measure in dollars and percentages, where
applicable.

(b) Refer to the Non-GAAP Financial Measures section of this earnings release
for additional information on our non-GAAP adjustments.




CDK Global, Inc.
Performance Metrics
(Unaudited)

CDK management regularly reviews the following key performance measures to
evaluate business results and make operating and strategic decisions. These
measures are intended to provide directional information regarding trends in our
recurring subscription revenues. The following table summarizes these measures
for recurring subscription revenues in our segments:

 For the three months ended September 30,
2014 (a) December 31,
2014 (a) March 31,
2015 (a) June 30,
2015 (a) September
30, 2015 December
31, 2015 March 31,
2016 June 30,
2016ARNA                 Automotive               DMS Customer Sites
(b)9,014  9,140  9,167  9,190  9,181  9,210  9,184  9,206 Avg Revenue Per Site
(c)$6,543  $6,572  $6,831  $6,662  $6,998  $7,038  $7,248  $7,129                  
Adjacencies               DMS Customer Sites
(b)4,673  4,823  4,959  5,029  5,096  5,178  5,236  5,327 Avg Revenue Per Site
(c)$1,524  $1,507  $1,536  $1,522  $1,551  $1,554  $1,585  $1,562                  
Total ARNA               DMS Customer Sites
(b)13,687  13,963  14,126  14,219  14,277  14,388  14,420  14,533  Avg Revenue
Per Site
(c)$4,829  $4,829  $4,983  $4,849  $5,057  $5,069  $5,199  $5,093                 ARI               DMS
Customer Sites
(b)13,437  13,422  13,294  13,218  13,208  13,267  13,240  13,392 Avg Revenue
Per Site
(c)$1,101  $1,097  $1,119  $1,133  $1,151  $1,219  $1,236  $1,249                 DM               Websites
(d)7,809  7,783  7,448  7,028  6,946  6,871  6,761  6,641 Avg Revenue Per
Website (e)$3,202  $3,301  $3,333  $3,449  $3,548  $3,665  $3,779  $3,879 

(a) Average revenue per dealer management system (DMS) customer site and average
revenue per website have been updated for fiscal 2015 to reflect budgeted
foreign exchange rates for fiscal 2016.

(b) DMS Customer Sites - We track the number of customer sites that have an
active DMS. Consistent with our strategy of growing our automotive retail
customer base, we view the number of customer sites purchasing our DMS solutions
as an indicator of market penetration for our Automotive Retail segments. Our
DMS customer site count includes retailers with an active DMS that sell vehicles
in the automotive and adjacent markets. Adjacent markets include heavy truck
dealerships that provide vehicles to the over-the-road trucking industry;
recreation dealerships in the motorcycle, marine and recreational vehicle
industries; and heavy equipment dealerships in the agriculture and construction
equipment industries. We consider a DMS to be active if we have billed a
subscription fee for that solution during the most recently ended calendar
month.

(c)  Average Revenue Per DMS Customer Site - Average revenue per Automotive
Retail DMS customer site is an indicator of the adoption of our solutions by DMS
customers, and we monitor changes in this metric to measure the effectiveness of
our strategy to deepen our relationships with our current customer base through
upgrading and expanding solutions. We calculate average revenue per DMS customer
site by dividing the monthly applicable revenue generated from our solutions in
a period by the average number of DMS client sites in the period. Revenue
underlying this metric is based on budgeted foreign exchange rates.

(d) Websites - For the Digital Marketing segment, we track the number of
websites that we host and develop for our OEM and automotive retail customers as
an indicator of business activity. The number of websites as of a specified date
is the total number of full function dealer websites or portals that are
currently accessible.

(e) Average Revenue Per Website - We monitor changes in our average revenue per
website as an indicator of the relative depth of our relationships in our
Digital Marketing segment. We calculate average revenue per website by dividing
the monthly revenue generated from our Digital Marketing solutions in a period,
excluding OEM advertising revenues, by the average number of customer websites
in the period. Revenue underlying this metric is based on budgeted foreign
exchange rates.

Non-GAAP Financial Measures

We use certain adjusted results to evaluate our operating performance. In
addition, we use adjusted EBITDA, among other measures, as an input to determine
incentive-based compensation. Our non-GAAP adjustments principally relate to
expenses and benefits that impact comparability of the underlying GAAP measures.
We believe our non-GAAP measures provide relevant and useful information for
users of the financial statements because they provide insight into our ongoing
operating results. Adjusted revenues, adjusted earnings before income taxes,
adjusted provision for income taxes, adjusted net earnings attributable to CDK,
adjusted basic and diluted earnings attributable to CDK per share, adjusted
EBITDA, and free cash flow reflect the adjustments enumerated below. Because
adjusted results are not measures of performance that are calculated in
accordance with GAAP, they should not be considered in isolation from, or as a
substitute for, other metrics that are calculated in accordance with GAAP.

Management has excluded revenues related to the internet sales leads business,
which was part of the ARNA segment and was sold on May 21, 2015, from adjusted
revenues.

Management has excluded the following items from adjusted earnings before income
taxes:

 * Earnings before income taxes related to the internet sales leads business,
   which was part of the ARNA segment and was sold on May 21, 2015.
   
 * Incremental costs incurred for fiscal 2015 that were directly attributable to
   the spin-off from ADP.
   
 * Accelerated amortization recognized in the second quarter of fiscal 2015 in
   the DM segment for the Cobalt trademark related to the change in useful life.
   
 * Incremental costs associated with the formation of corporate departments as a
   stand-alone public company, incremental stock-based compensation expenses
   incurred for staff additions to build out corporate functions and director
   compensation costs, and interest expense related to indebtedness incurred
   with the spin-off. These costs were incurred in fiscal 2016 and have been
   reflected as adjustments in fiscal 2015 to present these periods on a
   comparable basis.
   
 * Elimination of the royalty paid to ADP for the utilization of the ADP
   trademark during fiscal 2015, prior to our spin-off from ADP, as there is no
   comparable royalty after the spin-off.
   
 * Restructuring expenses recognized in connection with our business
   transformation plan for fiscal 2016 and 2015. Other business transformation
   expenses are included within cost of revenues and selling, general and
   administrative expenses and were incurred in connection with our business
   transformation plan for fiscal 2016 and 2015.
   
 * Net (gain)/loss recorded within other income, net associated with an
   indemnification receivable from ADP or liability to ADP for pre spin-off tax
   periods in accordance with the tax matters agreement.
   

Management has excluded the following items from adjusted provision for income
taxes:

 * Income tax effect of pre-tax adjustments described above, including
   separation costs for fiscal 2015, which were partially tax deductible, and
   the tax effect of the Internet sales leads business.
   
 * Adjustment recognized during fiscal 2015 to deferred taxes related to the
   bonus depreciation to which ADP is entitled under the tax law and in
   accordance with the tax matters agreement to claim additional tax
   depreciation for assets associated with our business for tax periods prior to
   our spin-off from ADP.
   
 * Net income tax benefit to adjust the liability for pre spin-off tax returns
   related to the tax matters indemnification gain in fiscal 2016. Net income
   tax expense recognized as a result of filing the pre spin-off tax returns
   related to the loss in fiscal 2015.
   

Management has excluded the items described above for adjusted earnings before
income taxes and adjusted provision for income taxes from adjusted net earnings
attributable to CDK and adjusted basic and diluted net earnings attributable to
CDK per share.

Management has adjusted the following items from net earnings attributable to
CDK in order to calculate adjusted EBITDA:

 * Net earnings attributable to noncontrolling interest within the financial
   statements for the periods presented.
   
 * Provision for income taxes within the financial statements for the periods
   presented.
   
 * Interest expense included within the financial statements for the periods
   presented.
   
 * Depreciation and amortization included within the financial statements for
   the periods presented, including the accelerated amortization attributable to
   the Cobalt trademark recognized during fiscal 2015.
   
 * Incremental costs incurred for fiscal 2015 that were directly attributable to
   the spin-off from ADP.
   
 * Incremental costs associated with the formation of corporate departments as a
   stand-alone public company and incremental stock-based compensation expenses
   incurred for staff additions to build out corporate functions and director
   compensation costs. These costs were incurred in fiscal 2016 and have been
   reflected as adjustments in fiscal 2015 to present these periods on a
   comparable basis.
   
 * Elimination of the royalty paid to ADP for the utilization of the ADP
   trademark during fiscal 2015, prior to our spin-off from ADP, as there is no
   comparable royalty after the spin-off.
   
 * Total stock-based compensation expense recognized for the periods presented.
   
 * Restructuring expenses recognized in connection with our business
   transformation plan for fiscal 2016 and 2015. Other business transformation
   expenses are included within cost of revenues and selling, general and
   administrative expenses and were incurred in connection with our business
   transformation plan for fiscal 2016 and 2015. Other business transformation
   expenses exclude $3.5 million and $4.9 million of accelerated depreciation
   expense and stock-based compensation expense for the three months ended and
   full year ended June 30, 2016, respectively, for purposes of calculating
   adjusted EBITDA.
   
 * Net (gain)/loss recorded within other income, net associated with an
   indemnification receivable from ADP or liability to ADP for pre spin-off tax
   periods in accordance with the tax matters agreement.
   
 * Earnings before income taxes related to the internet sales leads business,
   which was part of the ARNA segment and was sold on May 21, 2015. Earnings
   before income taxes related to the Internet sales leads business includes the
   loss recognized on the sale of $0.8 million in fiscal 2015.
   

Free cash flow is defined as cash flows from operating activities less amounts
paid for capital expenditures and capitalized software.

We review certain non-GAAP measures, namely adjusted revenues and adjusted
earnings before income taxes, on a constant currency basis to understand
underlying business trends. To present these results on a constant currency
basis, current period results for entities reporting in currencies other than
the U.S. dollar are translated into U.S. dollar using the average monthly
exchange rate for the comparable prior period. As a result, constant currency
results neutralize the effects of foreign currency.

Forward-looking non-GAAP measures reflect expected adjustments for restructuring
expenses, other business transformation expenses, and the related tax effect. In
calculating adjusted EBITDA, we also remove total stock-based compensation
expense.

Safe Harbor for Forward-Looking Statements
This press release contains "forward-looking statements" within the meaning of
the Private Securities Litigation Reform Act of 1995. All statements, other than
statements of historical facts, including forecasted GAAP and adjusted results
for CDK’s fiscal year ending June 30, 2017 and targeted adjusted results for
CDK’s fiscal years ending June 30, 2018 and June 30, 2019, statements concerning
CDK's payment of dividends or the repurchase of shares and its business
transformation plan, other plans, objectives, forecasts, goals, beliefs,
business strategies, future events, business conditions, results of operations,
financial position and business outlook and business trends, and other
information, may be forward-looking statements. Words such as "might," "will,"
"may," "could," "should," "estimates," "expects," "continues," "contemplates,"
"anticipates," "projects," "plans," "potential," "predicts," "intends,"
"believes," "forecasts," "future," "assumes," and variations of such words or
similar expressions are intended to identify forward-looking statements. These
statements are based on management's expectations and assumptions and are
subject to risks and uncertainties that may cause actual results to differ
materially from those expressed, or implied by, these forward-looking
statements.

Factors that could cause actual results to differ materially from those
contemplated by the forward-looking statements include: CDK's success in
obtaining, retaining and selling additional services to customers; the pricing
of products and services; overall market and economic conditions, including
interest rate and foreign currency trends, and technology trends; auto sales and
advertising and related industry changes; competitive conditions; changes in
regulation; changes in technology; security breaches, interruptions, failures
and other errors involving CDK's systems; availability of skilled technical
employees/labor/personnel; the impact of new acquisitions and divestitures;
employment and wage levels; availability of capital for the payment of debt
service obligations or dividends or the repurchase of shares; CDK's ability to
timely and effectively implement its transformation plan, which is intended to
increase operating efficiency and improve CDK's global cost structure, while
limiting or mitigating business disruption; and the ability of CDK's significant
stockholders and their affiliates to significantly influence CDK's decisions.

There may be other factors that may cause CDK's actual results to differ
materially from the forward-looking statements. CDK's actual results,
performance or achievements could differ materially from those expressed in, or
implied by, the forward-looking statements. CDK gives no assurances that any of
the events anticipated by the forward-looking statements will occur or, if any
of them do, what impact they will have on its results of operations and
financial condition. You should carefully read the factors described in CDK's
reports filed with the Securities and Exchange Commission ("SEC"), including
those discussed under "Part I, Item 1A. Risk Factors" in CDK's most recent
Annual Report on Form 10-K and its most recent Quarterly Report on Form 10-Q for
a description of certain risks that could, among other things, cause CDK's
actual results to differ from any forward-looking statements contained herein.
These filings can be found on CDK's website at www.cdkglobal.com and
the SEC's website at www.sec.gov.

All forward-looking statements speak only as of the date of this press release
even if subsequently made available by CDK on its website or otherwise. CDK
disclaims any obligation to update or revise any forward-looking statements that
may be made to reflect new information or future events or circumstances that
arise after the date made or to reflect the occurrence of unanticipated events,
other than as required by law.



Investor Relations Contacts:
Elena Rosellen
973.588.2511
elena.rosellen@cdk.com

Jennifer Gaumond
847.485.4424
jennifer.gaumond@cdk.com

Media Contact:
Kyle Donash
847.485.4335
kyle.donash@cdk.com



 



 

